Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
          Although the reference of US 20100077475 to Deschenes is used in rejection of claim 1, it is now used as a primary reference. In the Remarks, page 5, Applicant stated the motivation regarding combination of Deschenes with primary reference of Babol and that the motivation includes “the full installation of the software package [to] be performed by installing additional component (installed to be operable) resulting in a fully functional software (operable software)" and that it would have been obvious to combine the cited references "to provide automatic software installation of
additional components when [the] system detects that all the requirements are now satisfied. The alleged benefit of the combination and the alleged motivation to combine the cited references are directly contrary to the above-quoted features of claim 1”. However the argument regarding this motivation is moot because in the current rejection the reference of US 20100077475 to Deschenes is used as primary reference so there is no motivation associated with Deschenes.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

          Claim 10 discloses “means for allowing software to be installed”, “means for providing presentation so as to indicate that the software that has been installed is unavailable” which invoke interpretation under 35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak.

       Regarding claim 1, Deschenes discloses an information processing apparatus comprising (paragraph 29-31; target computer (information processing apparatus)):
       a memory (paragraph 31-32; medium 114 (memory)); and
       a processor configured to (paragraph 31-32; processor 110)
       allow software to be installed onto the information processing apparatus even if a requirement is determined to be unsatisfied (paragraph 15-16, 37-38, 49, 51, 54-56, 61-
        wherein the software is installed to be operable after the requirement is satisfied (paragraph 15-16, 37-38, 49, 51, 55-56, 61-62; partial installation of software package having components is performed when the requirement 204 for a specific component is not satisfied; partial installation does not properly perform all the functions of the full installation thereby not operable fully; if after partial installation, the requirement 204 that was not previously satisfied is now satisfied, the full installation of the software package can be performed by installing additional component (installed to be operable) resulting in a fully functional software (operable software)).


Deschenes discloses to allow partial software to be installed onto the information processing apparatus even if a requirement is determined to be unsatisfied as stated above. However Deschenes does not disclose wherein the software is installed to be operable without further installation.
       Carrara discloses wherein the software is installed to be operable without further installation (paragraph 99, 107, 131-136; application requires camera resource to function; even if user denies the camera resource in screen 700 that is required, the 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes as taught by Carrara to provide full installation of software when requirements are not satisfied.
        The motivation to combine the references is to provide options for full installation of software without execution of software or full installation of software with execution of software when requirements are not satisfied instead of executing only partial software and further provide identifying requirements that were unknown based on a previous installation (paragraph 125-129, 131, 136).

However Deschenes in view of Carrara does not disclose without further installation of the installed software after the requirement is satisfied.
        Boodman discloses without further installation of the installed software after the requirement is satisfied (column 7, lines 5-35; installation of browser extension (software) performed even if requested resources (requirement not satisfied) are rejected by the user; user can change these set permissions so that it can change from rejecting to allowing access of resources requested (after requirement satisfied) without having to reinstall (without further installing) the browser extension (software)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara as taught by Boodman to avoid further installation when the requirement is satisfied.


     
However Deschenes does not disclose a processor configured to provide presentation so as to indicate that the software that has been installed is unavailable.
         Cudak discloses a processor configured to provide presentation so as to indicate that the software that has been installed is unavailable (paragraph 61, 70, 73, 78, 86, 94-95; based on the status of resources such as network used by the application, the application is displayed with graphic indicators such as shown in Fig. 4 to indicate those application that are installed but unavailable due to lacking resource).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes as taught by Cudak to provide display of status information of the installed application.
        The motivation to combine the references is to provide status indication of the installed application to the user so that the user can readily know whether it is appropriate to run the application so that the user does not waste time trying to run an application which is not available due to poor level of resources that are used by the application (paragraph 2-5, 61, 70, 73, 78, 86, 94-95).



       Regarding claim 7, Cudak discloses the information processing apparatus according to Claim 1, wherein if a software or hardware resource of the information processing apparatus is modified and the requirement defined to run the software is satisfied (paragraph 75-76; resource such as CPU (hardware) used by application; paragraph 53, 66, 82, 85, 87, 74, 93-94, 99; change in potential execution level of the app based on modification to the metric (resource) can result in application that was unavailable to an application that is now available because the required resources are met in full), the processor provides presentation so as to indicate that the software is available (paragraph 93; when application is available all the bars are bolded to indicate available).




       Regarding claim 9, see rejection of claim 1. Further Deschenes discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising (paragraph 19, 26, 31-32; processor executing instructions stored in memory 114 to perform process).








       Regarding claim 10, Deschenes discloses an information processing apparatus comprising (paragraph 29-31; target computer (information processing apparatus)):
        a memory (paragraph 31-32; medium 114 (memory));
        means for allowing software to be installed (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor; paragraph 31-32; processor 110) onto the information processing apparatus even if a requirement is determined to be unsatisfied (paragraph 15-16, 37-38, 49, 51, 54-56, 61-62, 83; for the components of the software that satisfy the requirement 204, the corresponding component is installed even though the software does not meet all the privileges/requirements for all the components), the requirement being defined for the software to run after installation of the software (paragraph 13, 51; privilege (requirements) are defined for the program to launch and use the functionality (running) after installation; without all privileges, the software will not function fully), wherein the software is installed to be operable after the requirement is satisfied (paragraph 15-16, 37-38, 49, 51, 55-56, 61-62; partial installation of software package having components is performed when the requirement 204 for a specific component is not satisfied; partial installation does not properly perform all the functions of the full installation thereby not operable fully; if after partial installation, the requirement 204 that was not previously satisfied is now satisfied, the full installation of 
Deschenes discloses to allow partial software to be installed onto the information processing apparatus even if a requirement is determined to be unsatisfied as stated above. However Deschenes does not disclose wherein the software is installed to be operable without further installation.
       Carrara discloses wherein the software is installed to be operable without further installation (paragraph 99, 107, 131-136; application requires camera resource to function; even if user denies the camera resource in screen 700 that is required, the system allows the full installation of the application without executing it or executing it (operable) and without requiring further installation).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes as taught by Carrara to provide full installation of software when requirements are not satisfied.
        The motivation to combine the references is to provide options for full installation of software without execution of software or full installation of software with execution of software when requirements are not satisfied instead of executing only partial software and further provide identifying requirements that were unknown based on a previous installation (paragraph 125-129, 131, 136).

However Deschenes in view of Carrara does not disclose without further installation of the installed software after the requirement is satisfied.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara as taught by Boodman to avoid further installation when the requirement is satisfied.
        The motivation to combine the references is to reduce installation work of repeating installation process when requirements are satisfied after installation by allowing user to make changes related to required permissions after installation without installing again (column 7, lines 17-35).

However Deschenes does not disclose means for providing presentation so as to indicate that the software that has been installed is unavailable. 
         Cudak discloses means for providing presentation (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor; paragraph 26; processor implementing modules) so as to indicate that the software that has been installed is unavailable (paragraph 61, 70, 73, 78, 86, 94-95; based on the status of resources such as network used by the application, the application is displayed with graphic indicators such as shown in Fig. 4 to indicate those application that are installed but unavailable due to lacking resource).
Deschenes as taught by Cudak to provide display of status information of the installed application.
        The motivation to combine the references is to provide status indication of the installed application to the user so that the user can readily know whether it is appropriate to run the application so that the user does not waste time trying to run an application which is not available due to poor level of resources that are used by the application (paragraph 2-5, 61, 70, 73, 78, 86, 94-95).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak further in view of US Patent Application Publication Pub. No. US 20190199877 to Kato.

       Regarding claim 2, Deschenes in view of Carrara further in view of Cudak does not disclose the information processing apparatus according to Claim 1, wherein the processor provides presentation so as to conceal from a general user other than a user who has administrator rights a fact that the software has been installed.
          Kato discloses wherein the processor provides presentation so as to conceal from a general user other than a user who has administrator rights a fact that the software 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak as taught by Kato to provide hiding of software installation information.
        The motivation to combine the references is to limit by the administrator which users can register a button for a corresponding application based on permission setting registered for each user and application such that only certain users can see corresponding application buttons on their screen while hiding the buttons for other users not having permission (paragraph 4, 56-57, 59-60, 66-69).










Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak further in view of US Patent Application Publication Pub. No. US 20160299749 to Sharma.
       Regarding claim 3, Cudak discloses the information processing apparatus according to Claim 1, wherein the processor provides presentation so as to reveal to a user that the software has been installed but is inoperable (paragraph 61, 65, 70, 73, 78, 86, 94-95; based on the status of resources such as network used by the application, the application is displayed with graphic indicators such as shown in Fig. 4 to indicate those application that are installed but unavailable (non-functional/inoperable) due to lacking resource).
       However Cudak does not disclose wherein the processor provides presentation so as to reveal to a user who has administrator rights.
        Sharma discloses wherein the processor provides presentation so as to reveal to a user who has administrator rights (paragraph 74, 91-97; console of the user 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak as taught by Sharma to provide display presentation of installing applications to administrator user.
        The motivation to combine the references is to provide remote installation process for installing applications in plurality of devices that does not require rebooting and wherein the administrator user can schedule the installation and can monitor the status of installation remotely (paragraph 7, 91, 94-97, 118).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak further in view of US Patent Application Publication Pub. No. US 20190199877 to Kato further in view of US Patent Application Publication Pub. No. US 20160299749 to Sharma.
       Regarding claim 4, Cudak discloses the information processing apparatus according to Claim 2, wherein the processor provides presentation so as to reveal to a user that the software has been installed but is inoperable (paragraph 61, 65, 70, 73, 
       However Cudak does not disclose wherein the processor provides presentation so as to reveal to a user who has administrator rights.
        Sharma discloses wherein the processor provides presentation so as to reveal to a user who has administrator rights (paragraph 74, 91-97; console of the user administrator displays presentation of installation status of the software installation including failure status of installation).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak further in view of Kato as taught by Sharma to provide display presentation of installing applications to administrator user.
        The motivation to combine the references is to provide remote installation process for installing applications in plurality of devices that does not require rebooting and wherein the administrator user can schedule the installation and can monitor the status of installation remotely (paragraph 7, 91, 94-97, 118).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of .

       Regarding claim 5, Deschenes in view of Carrara further in view of Cudak further in view of further in view of Sharma does not disclose the information processing apparatus according to Claim 3, wherein the processor provides presentation so as to reveal a software or hardware resource required for running the software.
       Oya discloses wherein the processor provides presentation so as to reveal a software or hardware resource required for running the software (paragraph 59-62, 64-65; description 608 for the application provides information of required adapters (Software) for running the application).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak further in view of further in view of Sharma as taught by Oya to provide requirement information related to hardware/software on display for installation.
        The motivation to combine the references is to provide detailed information such as version information of software resources required for each type of installing application to assist the installing user in setting up the correct environment for the installing of application (paragraph 11-16, 59-62, 64-65).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak further in view of US Patent Application Publication Pub. No. US 20190199877 to Kato further in view of US Patent Application Publication Pub. No. US 20160299749 to Sharma further in view of US Patent Application Publication Pub. No. US 20070245347 to Oya.
       Regarding claim 6, Deschenes in view of Carrara further in view of Cudak further in view of Kato further in view of Sharma does not disclose the information processing apparatus according to Claim 4, wherein the processor provides presentation so as to reveal a software or hardware resource required for running the software.
       Oya discloses wherein the processor provides presentation so as to reveal a software or hardware resource required for running the software (paragraph 59-62, 64-65; description 608 for the application provides information of required adapters (Software) for running the application).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak further in view of Kato further in view of Sharma as taught by Oya to provide requirement information related to hardware/software on display for installation.
.





Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100077475 to Deschenes in view of US Patent Application Publication Pub. No. US 20120317565 to Carrara further in view of US Patent No. 8200962 to Boodman further in view of US Patent Application Publication Pub. No. US 20170329690 to Cudak further in view of US Patent Application Publication Pub. No. US 20130055228 to Song.
       Regarding claim 8, Cudak discloses the information processing apparatus according to Claim 1, wherein if a software or hardware resource of the information processing apparatus is modified and the requirement defined to run the software is satisfied (paragraph 75-76; resource such as CPU (hardware) used by application; paragraph 53, 66, 82, 85, 87, 74, 93-94, 99; change in potential execution level of the app based on modification to the metric (resource) can result in application that was unavailable to an application that is now available because the required resources are met in full), the processor provides presentation so as to indicate that the software is 
However Cudak does not disclose wherein the processor reports to a predetermined destination.
        Song discloses wherein the processor reports to a predetermined destination (paragraph 3, 24, 43-45; requirements associated with installing patch; processor 26 transmits confirmation report to manufacturer device (destination) wherein report indicates installation status such as date of installation, context information that indicates satisfaction of requirements for running the patch).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Deschenes in view of Carrara further in view of Boodman further in view of Cudak as taught by Song to provide reporting to an external system the status of the installing application.
        The motivation to combine the references is to provide transmission of confirmation report back to the entity that provided the software for installation such that the entity can be informed of the success or failure of the installation and also provide report about reasons why the installation did not succeed and wherein the confirmation report are verifiable by using signature including keys (paragraph 70-72, 80).



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
        Anonymous Author, "Software Installation Wizard UI with background colors controlled by the installation status" discloses software installation process.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/25/2022